United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1266
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Casey L. Brown,                        *    [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: July 23, 2002

                              Filed: July 29, 2002
                                   ___________

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
                         ___________

PER CURIAM.

       Casey L. Brown pleaded guilty to conspiring to distribute and possess with
intent to distribute 500 grams or more of a mixture containing methamphetamine,
within 1,000 feet of a public school, in violation of 21 U.S.C. §§ 846, 860. The
district court1 sentenced him to 168 months’ imprisonment and 10 years’ supervised
release. On appeal, Brown’s attorney has filed a brief and has moved to withdraw



      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
under Anders v. California, 386 U.S. 738 (1967). Brown has filed a pro se
supplemental brief. We affirm Brown’s conviction and sentence.

       Specifically, we reject Brown’s argument that the district court lacked
jurisdiction, see United States v. Peck, 161 F.3d 1171, 1174 (8th Cir. 1998), and his
pro se claim of ineffective assistance of counsel is not properly before us, see United
States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995). To the extent Brown is also
arguing that he is entitled to reversal because his indictment is somehow defective,
that argument fails as well. Finally, we note that Brown alludes to allegedly false
information in his presentence report, but he does not specify the information.

       Further, we have found no nonfrivolous issues for appeal upon our independent
review pursuant to Penson v. Ohio, 488 U.S. 75 (1988). Accordingly, the judgment
of the district court is affirmed. We grant counsel’s motion to withdraw, and deny
Brown’s motion for a stay of the mandate. See Fed. R. App. P. 41(d)(2)(A).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-